                               Case 1:19-cr-00579-VM Document 59
                                                              58 Filed 05/18/20
                                                                       05/15/20 Page 1 of 3



M AR TIN LIP TON               ST E VE N A. C OH EN                             51 WEST            52ND           STREET                     DAVID E . SH AP IR O          MICH AEL S. B ENN
HE RB ER T M . W AC HT ELL     DEB OR AH L. P AU L                                                                                           DAMI AN G. DIDD EN            SAB ASTI AN V. NI LE S
THE ODO R E N. MI R VI S       DAVID C. KARP                                NEW YORK, N.Y. 10019-6150                                        IAN B OCZ KO                  ALI SO N ZI ESKE PR EI SS
EDW AR D D . H E R LIHY        RICH ARD K. KIM                                                                                               M AT THE W M. G UE ST         TIJ AN A J. D VO RN IC
DAN I E L A. N E FF            JO SHU A R. C AM M AKE R                      TELEPHONE: (212) 403 -1000                                      DAVID E . KAH AN              J E NN A E . L E V I N E
AND R EW R . B R OW NS TEI N   M AR K G O RDON                                                                                               DAVID K. LAM                  RY AN A. M cL EO D
M AR C W O LIN SKY             JO SE PH D . LAR SO N                        FACS IMILE:              (212) 403 -2000                         BEN J AMI N M. RO TH          ANI TH A R EDDY
ST E VE N A. R OSEN B LU M     J E A NN E M A R I E O ’ B R I E N                                                                            JO SHU A A. FE LTM AN         JOHN L. ROB IN SO N
JOHN F. SAVAR E SE             WAYNE M. C AR LI N                                       GEO R GE A. KAT Z (1 9 6 5-1 9 8 9)                  ELAINE P . G O LIN            JOHN R. SO BO LE W SKI
SCO TT K. CH AR LE S           ST EPH EN R. DiP RI M A                              JAM E S H . FOG E LSON ( 1 96 7- 1 9 91)                 EMI L A. KLEI N H AU S        S T E V E N W I NT E R
JODI J. SCHW ART Z             NICHO LAS G. DEMMO                                   LE ON ARD M . R OSEN ( 1 96 5- 2 0 14 )                  KARE SSA L. C AIN             E M I L Y D . J O H NS O N
AD AM O. E M ME RIC H          IGO R KI R M AN                                                                                               RO NALD C. CH EN              JAC OB A. KL IN G
R A L P H M . L E V E NE       JON ATH AN M . MO SE S                                            OF COUNSEL                                  GO RDO N S. MO ODIE           R AAJ S. N AR AY AN
RICH ARD G. M ASON             T. EI KO STANG E                                                                                              DONGJU SONG                   VI KT O R SAP E ZHN I KO V
                                                                     M AR TIN J .E . AR M S                E R I C S . R O B I NS O N
DAVID M . SI L K               JOHN F. LYN C H                                                                                               BR AD LEY R . WI LSON         MICH AE L J . SC HO BE L
                                                                     MICH AEL H . BY OWIT Z                PATRICI A A. RO BIN SON*
RO BIN P ANOVKA                WILLI AM SAVI TT                                                                                              GR AH AM W. M E LI            EL IN A TE TE L B AU M
                                                                     KENN ETH B . FO RR E ST               ERIC M. RO TH
DAVID A. KATZ                  ERIC M. RO SOF                                                                                                GR EG O RY E . P E SSIN       ERICA E. BONN ETT
                                                                     SELWYN B . GO LDB E RG                PAU L K. ROW E
ILEN E KN AB L E GO TT S       GR EG O RY E . OST LIN G                                                                                      CAR RIE M. R EI LLY           L AU RE N M. KO FKE
                                                                     PETER C . H EIN                       DAVID A. SC HW ART Z
JE FFRE Y M. WINTNE R          DAVID B. AND E R S                                                                                            M AR K F. VE B LE N           Z ACH ARY S. POD O L SKY
                                                                     ME YE R G . KOP LOW                   MICH AEL J . SEG AL
TR E VO R S. NO RWI TZ         AND R E A K. W AH LQUI ST                                                                                     VIC TO R GO LD FE LD          R ACH EL B . R EI SB E RG
                                                                     LAW RE NCE S. M AKOW                  ELLI OT T V. STEI N
BEN M . GE R M ANA             AD AM J . SH API RO                                                                                           EDW AR D J . LEE              M AR K A. ST AGL I AN O
                                                                     DOUGLAS K. MAYER                      WAR RE N R. ST E RN
AND R EW J. NU SSB AUM         NE LSON O . FITT S                                                                                            BR AND ON C. P RICE
                                                                     PHILIP MIN D LI N                     PAU L VIZ C A R R OND O, J R .
R ACH ELLE SILVE RB ER G       JO SHU A M . HO LME S                                                                                         KEVIN S. SC HW AR T Z
                                                                     DAVID S. NEI LL                       PATR ICI A A. VLAH AKI S
                                                                     HAR OLD S. N O VI KO FF               AMY R. WO LF
                                                                     LAW RE NCE B . P EDO WIT Z

                                                                              * AD MI TT ED I N THE DI ST RIC T O F C O LU M BIA


                                                                                                   C O U NS E L


                                                                     DAVID M . AD LE RST EIN               NANC Y B. G R EE NB AU M
                                                                     SU MI TA AHU J A                      M AR K A. KO EN I G
                                                                     AM AND A K. ALLEX ON                  J. AUSTIN LY ON S
                                                                     LO UI S J. B AR ASH                   ALICI A C. M cC ART HY
                                                                     FR ANCO C AST E LLI                   PAU LA N. R AM O S
                                                                     AND R EW J.H . C HEU NG               N EI L M . SN YDE R
                                                                     PAME LA E HR ENKR ANZ                 S. CH RI STOP HE R SZC ZE RB AN
                                                                     KAT HR YN G ET TLE S- ATW A           JE FFRE Y A. W ATI KE R
                                                                     AD AM M. G OG O LAK




                                                                                  Direct Dial: (212) 403-1307
                                                                                  Direct Fax: (212) 403-2307
                                                                                  E-Mail: DBAnders@wlrk.com




                                                                                          May 15, 2020


                                                                                                                                                                       5/18/2020
                     Honorable Victor Marrero
                     United States District Judge
                     United States District Court for the Southern District of New York
                     Daniel Patrick Moynihan United States Courthouse
                     500 Pearl Street
                     New York, N.Y. 10007


                                                           Re:      United States of America v. Tomas Anzaldua, No. S1 19 Cr. 579
                                                                    (VM) (S.D.N.Y. 2019)

                     Dear Judge Marrero:

                                    I represent defendant Tomas Anzaldua in the above-referenced matter. I write to
                     request a modification of the terms of Mr. Anzaldua’s pretrial release to remove the home
                     detention and location monitoring requirements. We have consulted with the Pretrial Services
                     Office and the U.S. Attorney’s Office, and they do not object to this request.

                                   Mr. Anzaldua was arrested in the Southern District of Texas on January 21, 2020
                     in connection with this matter. On January 22, 2020, he was brought before Magistrate Judge
          Case 1:19-cr-00579-VM Document 59
                                         58 Filed 05/18/20
                                                  05/15/20 Page 2 of 3


Honorable Victor Marrero
May 15, 2020
Page 2

Juan F. Alanis, who granted the government’s motion for temporary detention and a continuance
to prepare for a detention hearing. See United States v. Tomas Anzaldua, No. 7:20 MJ 163 (S.D.
Tex. 2020), at Dkt. 4. On January 28, 2020, a detention hearing was held before Judge Alanis.
Based upon the findings it made at the hearing, the court granted bail and set Mr. Anzaldua’s
conditions of release to include home detention and GPS location monitoring, along with a
$100,000 personal recognizance bond secured by a $10,000 cash deposit. See id. at Dkt. 9. Mr.
Anzaldua was subsequently released when bail was posted. On March 5, 2020, Mr. Anzaldua
appeared in the Southern District of New York and was arraigned before Magistrate Judge Kevin
N. Fox. Judge Fox set Mr. Anzaldua’s conditions of release to include home detention and
location monitoring, along with the $100,000 personal recognizance bond, co-signed by two
financially responsible persons, and the $10,000 cash security previously set. Dkt. 52. Mr.
Anzaldua was released on that bond and subject to those conditions, among others. On May 7,
2020, the Court entered an order temporarily modifying the conditions of bail to permit home
detention to be monitored with technology at the discretion of the Pretrial Services Officer.
Dkt. 57.

                Since his arrest nearly four months ago, Mr. Anzaldua has fully complied with all
of his conditions of release. He has timely appeared at all court hearings, including flying to the
Southern District at his own expense 1, despite being indigent, to attend his arraignment and
initial appearance. He has satisfactorily completed the drug treatment program, as supervised by
the Pretrial Services Officer. He is employed full-time as a construction worker, an industry in
which he has significant prior experience. As part of that employment, he is required to wear
heavy duty work boots, which have occasionally interfered with his ankle monitor and have
caused the device to vibrate and transmit alerts. Mr. Anzaldua promptly informed his Pretrial
Services Officer of the issues with the device, including by sending photographs of the device on
his leg. We have spoken to Officer Soto, Mr. Anzaldua’s Pretrial Services Officer in the
Southern District of Texas, who indicated that the device may be malfunctioning, and that,
regardless, he does not oppose removal of the ankle monitor for Mr. Anzaldua’s supervision, in
part because it physically interferes with Mr. Anzaldua’s work boots.

                We subsequently conferred with the U.S. Attorney’s Office, which informed us
that the government views the location monitoring and home detention requirements as operating
in tandem, and that Pretrial Services and the U.S. Attorney’s Office do not object to removing
both the electronic monitoring and home detention requirements. In light of Mr. Anzaldua’s
excellent supervision record, and his strong ties to the McAllen, Texas, area, where nearly all of
his family members are located, we believe that neither of these conditions is necessary to ensure
Mr. Anzaldua’s appearance at all future proceedings. Accordingly, we respectfully request that


1
  Although the Court issued an order requiring the United States Marshals Service to pay for Mr.
Anzaldua’s transportation, Dkt. 49, due to the logistics of travel from the McAllen, Texas, area
to New York, we were unable to arrange funded transportation for Mr. Anzaldua in time to
ensure his appearance in New York on March 5 and 6. Rather than risk further delay or missing
the scheduled appearances, Mr. Anzaldua arranged and paid for his own flights.
          Case 1:19-cr-00579-VM Document 59
                                         58 Filed 05/18/20
                                                  05/15/20 Page 3 of 3


Honorable Victor Marrero
May 15, 2020
Page 3

the conditions of Mr. Anzaldua’s bail be modified to remove the home detention and location
monitoring conditions.

                                                   Respectfully submitted,



                                                   David B. Anders


CC:    Counsel of record (via ECF)
5/18/2020
